Mu. Chiee Justice Be-aNtly:
I concur. I desire to say further that I cannot see any escape from the conclusion reached in the Helena Case. The section of the constitution discussed and applied therein is clear and explicit in its provisions, — so much so that it does not admit of but the one construction. To undertake to assign to it any other or different meaning would be an attempt to fritter away the wholesome restraint imposed for wise purposes upon the legislature, and thus upon all municipal corporations created by it. Nor is there any escape *211from tbe conclusions of MR. Justice MilburN as to tbe proper construction of tbe provisions of the statute touching the payment of claims against tbe municipality. It is the duty of the courts to declare tbe law as it is, and not to exercise their ingenuity in trying to devise means by which its clear and explicit injunctions miay be evaded. What is said in the latter part of the Helena, Case is obiter, and may not be treated as of any binding force whatever.
Rehearing denied December 9, 1902.